Citation Nr: 1139583	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  05-14 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1981 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously presented to the Board in October 2008 and again in November 2010.  On each occasion, this issue was remanded for additional development.  In its prior November 2010 action, the Board found new and material evidence had been submitted to reopen the Veteran's service connection claim for a low back disability.  That issue was then returned to the RO for additional development and reconsideration on the merits.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Competent evidence has not been presented establishing onset of a chronic low back disability during active military service, or manifesting to a compensable degree within a year of service separation.


CONCLUSION OF LAW

The award of service connection for a low back disability is not warranted.  38 U.S.C.A. § 1111, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

VA has made all reasonable efforts to assist the Veteran in the development of her claim, has notified her of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist her.  In July 2003, April 2008, January 2009, November 2009, and November 2010 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the April 2008 letter provided her with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued in July 2003, prior to the September 2003 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  She has also been afforded VA medical examinations on several occasions, most recently in November 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for service connection.  Neither the Veteran nor her representative has pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist her, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of her claim at this time is warranted.  

The Veteran seeks service connection for a low back disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

On medical examination for military service in January 1981, she was without any noted abnormality of the spine.  On her concurrent report of medical history, the Veteran denied any history of recurrent back pain or other bone or joint disorder.  She was found physically fit for military service, and was accepted for the same.  

In February 1989, the Veteran sought treatment for a three-day history of low back pain.  She also reported urinary frequency and urgency.  A urinary tract infection was diagnosed, and she was given pain medication and antibiotics.  The Veteran again sought treatment for low back pain in March 1989.  On physical examination, her lumbosacral region was tender to palpation.  She was given medication for her pain.  She was next seen in July 1989, when she reported a two-week history of low back pain.  The Veteran reported that in her work at the mess hall, she lifted heavy objects frequently.  She reported discomfort over the lumbar region, and was given medication for her back pain.  The impression was of mechanical low back pain.  A physical therapy consultation was also recommended.  On physical therapy consultation, the Veteran was noted to have low back pain secondary to muscle tone, and she was educated regarding exercises to increase her flexibility and decrease her pain.  She was also given a light duty profile.  In November 1989, she sought a refill of her pain medication used for her low back pain.  

On her January 1990 service separation examination, she was without noted abnormality of the spine.  On a concurrent report of medical history, however, she did indicate a history of recurrent back pain.  

After service, the Veteran filed a May 1991 claim of service connection for a low back disability.  On VA medical examination in September 1991, she gave a history of recurrent low back pain during military service as the result of her work lifting and moving heavy objects in the mess hall.  On objective evaluation, her low back was essentially negative for abnormality.  An August 1991 VA X-ray was also negative for abnormality.  No low back disability was diagnosed at that time.  

The Veteran again filed a claim of service connection for a back disability in 2003.  Upon denial of her claim by the RO, this appeal was initiated.  Pursuant to the Board's November 2010 remand order, the Veteran was afforded a VA orthopedic examination that same month.  The Veteran's claims file was reviewed by the examiner, a Board-certified VA orthopedic surgeon, in conjunction with the examination.  The examiner noted that Veteran's service treatment records confirmed several reports of low back pain during military service.  Currently, the Veteran experienced chronic low back pain, which she treated with medication.  She also reported physical therapy and chiropractic care in the past.  These treatments offered only temporary relief.  The Veteran stated her pain was worse in the morning, and occasionally interfered with her sleep.  On physical examination, the examiner noted the Veteran was overweight, and was able to walk unaided.  Musculature of the abdominal wall was poor.  Her spine was straight, without increased lordosis.  No scoliosis was observed.  Recent X-rays of the lumbosacral spine were described as essentially normal, with normal disc spaces, normal alignment, and an absence of spondylosis, spondylolisthesis, spurring, or arthritis.  The final impression was of a typical low back ache, which was less likely than not related to any incident of military service.  The examiner noted that although the Veteran had subjective complaints of low back pain during her active military service, no specific low back injury was noted at that time.  X-rays of the lumbosacral spine, both at service separation and currently, were essentially within normal limits.  Additionally, no objective clinical findings were made during military service.  The examiner also observed that the Veteran had struggled with her weight, and was deconditioned.  This fact, combined with her poor musculature of the low back and abdomen, was known to result in simple low back aches and mechanical low back pain.  

The Veteran has also received VA outpatient treatment since service separation.  VA outpatient treatment records beginning in 2003 reflect her consistent reports of recurrent low back pain.  She stated her low back first began during service and has been chronic since that time.  A February 2003 VA X-ray characterized the Veteran's lumbosacral spine as unremarkable.  On physical examination in March 2003, she was without swelling, edema, or inflammation of the lumbar region.  Mild tenderness of the lumbosacral spine was present on palpation, but her neurological evaluation was within normal limits.  Arthralgia or fibromyalgia were suspected.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a low back disability.  Although the Veteran did report low back pain on several occasions during military service, a fact verified by her service treatment records, these complaints were all subjective in nature, without objective clinical findings of a specific low back disease or injury.  Additionally, these incidents appeared to be acute and transitory in nature, as no disability of the spine was noted on service separation examination, although the Veteran did report a history of recurrent back pain at that time.  On objective examination post-service in September 1991, her low back was essentially negative for abnormality, and no abnormalities were noted on X-ray in August 1991.  The lack of an objective diagnosis of, or clinical findings pointing to, a low back disease or injury either during military service or within a year thereafter strongly suggests against a grant of service connection for such a disability.  Finally, when the Veteran's claim was presented to a medical expert, a VA orthopedic surgeon, in 2010 the expert found no evidence of a nexus between her current low back pain and any in-service disease or injury.  Rather, the examiner attributed her pain to her current physical deconditioning.  In the absence of competent evidence to the contrary, service connection for a low back disability must be denied.  

The Board notes that the Veteran has reported a continuity of low back pain since service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Orthopedic disorders, however, are complex disorders which require specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  Insomuch as the Veteran is qualified to report the continuity of her low back pain since service, the Board does not doubt her credibility regarding such symptomatology; however, the Board also notes that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, her lay observations regarding the chronicity of her low back pain are insufficient to overcome such objective medical evidence as multiple normal low back X-rays or the 2010 opinion of a competent medical expert.  

In conclusion, the Board finds the preponderance of the evidence is against the award of service connection for a low back disability, as such a chronic disability was not incurred in service or manifested to a compensable degree within a year thereafter.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


